Citation Nr: 0427128	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  00-16 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 n New York, New York


THE ISSUES

1.  Entitlement to service connection for left hip 
degenerative joint disease (DJD), claimed as secondary to 
service-connected right femur fracture residuals.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected right 
femur fracture residuals.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1961 to February 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 1999 rating action that denied service 
connection for left hip DJD and a low back disability, each 
claimed as secondary to service-connected right femur 
fracture residuals.  A Notice of Disagreement was received in 
October 1999, and a Statement of the Case (SOC) was issued in 
February 2000.  A Substantive Appeal was received in July 
2000.  Supplemental SOCs (SSOCs) were issued in January and 
February 2002.  

In May 2002, the veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.

In December 2002, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  In October 2003, the veteran and his wife 
testified at a hearing before a Decision Review Officer at 
the RO; a transcript of the hearing is of record.  By rating 
action of March 2004, the RO continued the denials of 
secondary service connection for left hip DJD and for a low 
back disability, and a SSOC was issued later that month.

For the reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action on his part is required.




REMAND

Unfortunately, the Board finds that another remand of these 
matters is warranted, even though it will, regrettably, 
further delay a final decision.

As indicated in the prior remand, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Appellate review discloses that the evidence currently of 
record is insufficient to fairly evaluate the secondary 
service connection claims on appeal.  The record includes no 
specific medical opinions addressing the matter of whether 
the veteran has additional left hip and low back disabilities 
resulting from the aggravation by his service-connected right 
femur fracture residuals.  In his July 2000 Substantive 
Appeal and during the October 2003 RO hearing on appeal, the 
veteran claimed that the VA examinations of record were 
inadequate.  

Given the nature of the disabilities for which service 
connection is sought, and in accordance with Allen v. Brown, 
7 Vet. App. 439 (1995), the Board finds that an additional VA 
examination, with complete medical opinions, is necessary to 
equitably resolve the issues on appeal.  See 38 U.S.C.A. 
§ 5103A.  Hence, the RO should arrange for the veteran to 
undergo VA orthopedic examination for that purpose.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Appellate review also discloses that, by decision of February 
2000,  the veteran was awarded Social Security Administration 
(SSA) disability benefits from April 1998.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that, prior to arranging for the abovementioned VA 
orthopedic examination of the veteran, the RO should obtain 
and associate with the claims file copies of all medical 
records underlying the February 2000 SSA decision, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities. 

The evidence also indicates continuing treatment of the 
veteran at the Northport, New York VA Medical Center (VAMC) 
for the disabilities at issue.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding treatment records for the disabilities at issue 
from the Northport VAMC from March 2004 to the present time, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities.  

Lastly, the RO should give the veteran and his representative 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal, notifying him that he has 
a full one-year period for response (of which he was not 
previously notified).  See 38 U.S.C.A § 5103; but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should also 
request the veteran to submit all evidence in his possession.  
After providing the required notice, the RO should obtain any 
additional evidence for which he provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
  
1.  The RO should obtain from SSA copies 
of all medical records underlying its 
February 2000 determination awarding the 
veteran disability benefits.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should obtain from the 
Northport VAMC copies of all records of 
treatment for and/or evaluation of the 
veteran's left hip and/or low back 
disabilities, from March 2004 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

3.  The RO should send to the veteran and 
his representative a letter requesting 
him to provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite him to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail..  

With respect to each diagnosed left hip 
and low back disability, the physician 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any such disability (a) was caused, 
or (b) is aggravated by the veteran's 
service-connected right femur fracture 
residuals.  If aggravation of either a 
left hip or low back disorder by the 
service-connected right femur disability 
is found, the doctor should attempt to 
quantify the extent of additional 
disability resulting from the 
aggravation, in accordance with Allen v. 
Brown, 7 Vet. App. 439 (1995).  In 
rendering his opinions, the current 
examiner should specifically address the 
medical opinions of VA physicians dated 
December 14 and 21, 2001, and the October 
and November 2003 statements of 2 
registered nurses.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  If the veteran fails to report for 
the scheduled VA examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the VA medical facility at which 
it was to have been conducted. 

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 





No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

